1                                     NOTE: CHANGES MADE BY THE COURT
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
9
10
11   Rafael Arroyo, Jr.,                       Case 2:19‐CV‐02331‐RGK‐MRW
12             Plaintiff,                      |Proposed| Judgment
                                               Re: Default Judgment
13     v.
14   Doublz Par, Inc., a California
     Corporation;
15   and Does 1‐10,
16             Defendants.
17
18
19
20
21
22
23
24
25
26
27
28


                                           1

     Proposed JUDGMENT                                     Case: 2:19‐CV‐02331‐RGK‐MRW
1          Upon review of the court files, the application for default judgment, the
2    declarations submitted in support of the default judgment, and the evidence
3    presented having been fully considered, it is hereby ordered and adjudged that
4    plaintiff Rafael Arroyo, Jr., shall have JUDGMENT in his favor in the amount of
5    $8,342.50 against defendant Doublz Par, Inc.
6          Additionally, defendant Doublz Par, Inc., is ordered to provide accessible
7    sales counter at the property located at 15100 Paramount Blvd., Paramount,
8    California, in compliance with the Americans with Disabilities Act Accessibility
9    Guidelines.
10
11   Dated: July 30, 2019                    By:    _________________________
                                                    United States District Judge
12
13
     Presented by:
14
     Dennis Price, Esq.
15   858‐375‐7385
16   dennisp@potterhandy.com
     Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28


                                            2

     Proposed JUDGMENT                                      Case: 2:19‐CV‐02331‐RGK‐MRW
